COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 2-09-026-CV

IN RE KEVIN MICHAEL NEILL                                              RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

         The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. The Tarrant County District Clerk’s

office has informed this court that it has not received relator’s “motion to check

out the clerk’s record on loan.”     However, even assuming that the district

clerk’s office had received relator’s motion and refused to file it, this court

would not have jurisdiction to issue a writ of mandamus against it.2 If a district

clerk’s office refuses to accept a pleading tendered for filing, the tendering

party should attempt to file the pleading directly with the district judge,

explaining in a verified motion that the clerk refused to accept the pleading for




   1
       … See Tex. R. App. P. 47.4.
   2
       … See Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004).
filing.3 Accordingly, relator’s petition for writ of mandamus is denied.




                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DELIVERED: February 12, 2009




  3
  … See In re Bernard, 993 S.W.2d 453, 454 (Tex. App.—Houston [1st Dist.]
1999, orig. proceeding) (O’Connor, J., concurring).

                                       2